DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 7/22/2021.  Claim 4 has been canceled and claims 9-14 have been added.  Claims 1-3 and 5-14 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin Prebyl on 7/30/2021.

4.	The application has been amended as follows:
Claim 8, line 7, change “receivable” to -- received --.
Claim 14, line 6, change “receivable” to -- received --.

Allowable Subject Matter

5.	Claims 1-3 and 5-14 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Gotou et al. (WO 2014/181714).
Gotou et al. disclose a method for producing a polymer latex by adding 58 parts of water, 1.6 parts of a 25% aqueous solution of a potassium salt of a disproportionated rosin acid, and 0.1 parts of sodium hydroxide to 40 parts of a solution of a synthetic polyisoprene polymer (Example 1).
	Thus, Gotou et al. do not teach or fairly suggest the claimed method for producing a polymer latex, comprising: a step of emulsifying a polymer solution of a synthetic polyisoprene and/or a styrene-isoprene-styrene block copolymer, in water in the presence of a rosin and/or a rosin metal salt, thereby obtaining an emulsified liquid, wherein the rosin and/or the rosin metal salt to be used have/has a total content rate of abietic acid, neoabietic acid and palustric acid, and salts thereof, of 5% by weight or less, and a total content rate of the rosin and/or the rosin metal salt in the polymer latex is more than 1.5 parts by weight based on 100 parts by weight in total of the synthetic polyisoprene and/or the styrene-isoprene-styrene block copolymer included in the polymer latex.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762